Citation Nr: 0107090	
Decision Date: 03/09/01    Archive Date: 03/16/01	

DOCKET NO.  00-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from August 1971 to 
March 1973.  

This matter arises from a January 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, that denied the benefit now 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.

During the pendency of this appeal, but after the case was 
forwarded to the Board, the Veterans' Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), became 
effective.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  It also requires that VA 
conduct medical examinations to determine if a nexus exists 
between a veteran's military service and a currently claimed 
disability.  See Veterans' Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000), to be 
codified at 38 U.S.C.A. § 5103A.  

The Board notes that the RO denied the veteran's claim for 
service connection for PTSD as not well grounded.  This was 
done despite a diagnosis of PTSD that was considered by the 
veteran's private counselor to be related, at least in part, 
to the veteran's military service.  This is in contrast to 
other medical professionals who either did not find that the 
veteran suffered from PTSD or who attributed a PTSD 

diagnosis to circumstances unrelated to the veteran's 
military service.  Under the circumstances, the Board 
believes that the veteran should be afforded a VA psychiatric 
examination to determine whether, in fact, he currently 
suffers from PTSD, and, if so, whether it is in any way 
related to his military service.

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The veteran should be afforded a 
special VA psychiatric examination.  He 
should be informed that his failure to 
submit to such an examination may 
adversely impact upon his claim.  The 
claims folder should be available to, and 
be reviewed by, the examining physician 
in conjunction therewith.  All indicated 
tests and studies must be conducted.  
Tests conducted should include MMPI, 
MMPII, or other profiles specifically 
developed for PTSD diagnostic purposes, 
with discussion of the test results and 
the validity of the answers given by the 
veteran during such testing.  The 
examiner should indicate all appropriate 
psychiatric diagnoses observed; these 
should be made in accordance with the 
provision of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed., 
Revised 1994) (DSM-IV), and in accordance 
with the provisions of 38 C.F.R. 
§§ 3.304(f), 4.125(a) (2000).  If PTSD is 
diagnosed, the examiner should indicate 
whether it is as likely as not 
attributable to any instance or instances 
of the veteran's military service.  
Alternatively, if there are no inservice 
stressors sufficient to cause PTSD, or if 
PTSD is not found, that matter should 
also be specifically set forth.  


The examiner's opinion should adequately 
summarize 
the relevant history and clinical 
findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.

2.  The RO should review the examination 
report, and determine if it is in 
compliance with this REMAND.  If not, it 
should be returned for corrective action.

3.  If the presence of PTSD is confirmed, 
and the VA examiner relates it to an 
incident or incidents of the veteran's 
military service, the RO should contact 
the appropriate service department in an 
attempt to verify the occurrence of the 
stressful incident(s) that were relied 
upon to support a PTSD diagnosis.  

4.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  If the benefit sought on 
appeal remains denied, both the veteran 
and his representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  By this 
REMAND, the Board intimates no opinion regarding the final 
disposition of the claim.  The veteran is free to submit any 
additional evidence he 

desires to have considered in conjunction with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




